Citation Nr: 1015204	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
rated as 10 percent disabling prior to July 7, 2006.  

2.  Entitlement to an initial disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
rated as 20 percent disabling on and after July 7, 2006.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which effectuated the Board's 
January 2006 grant of service connection for 
spondylolisthesis of the lumbar spine.  The February 2006 
rating decision assigned a 10 percent disability evaluation, 
effective February 2, 1998.  In a July 2006 supplemental 
statement of the case, a 20 percent rating was assigned for 
the disability, effective July 7, 2006.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The Board has previously considered this appeal.  In August 
2008, the Board issued a decision that denied the Veteran's 
claims.  The Veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In June 2009, while the case was 
pending before the Court, the VA Office of General Counsel 
and the appellant's attorney filed a Joint Motion for Remand 
(JMR), requesting that the Court vacate the Board's August 
2008 decision and remand the case for further development and 
readjudication.  In June 2009, the Court granted the JMR, 
vacated the Board's August 2008 decision, and remanded the 
case to the Board for compliance with directives that were 
specified in the JMR.  

In October 2009, the Board remanded the case and ordered VBA 
to schedule the Veteran for an examination to determine the 
current nature and severity of his service-connected back 
disability and to obtain updated VA treatment records. The 
claim was then to be readjudicated.


A VA orthopedic examination was performed in November 2009, 
the report of which was obtained and associated with the 
Veteran's VA claims folder.  Copies of the Veteran's VA 
treatment records through October 2009 were also obtained and 
added to the claims file.  The claim was readjudicated via 
the December 2009 SSOC.  Thus, the Board's remand 
instructions have been complied with. See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Finally, although the Veteran has submitted evidence of a 
medical disability, and made a claim for the highest rating 
possible, he has not submitted evidence of unemployability, 
or claimed to be unemployable; therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

The issue of the Veteran's entitlement to an effective date 
prior to February 2, 1998, for service connection for 
spondylolisthesis has been raised by the Veteran's attorney, 
in letters dated in October 2009 and December 2009, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Moreover, the Board finds that that issue is not 
inextricably intertwined with the issues currently before the 
Board.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 7, 2006, spondylolisthesis of the lumbar 
spine was manifested primarily by painful motion with 
limitation of forward flexion of the thoracolumbar spine to 
no more than 85 degrees, a combined range of motion of 235 
degrees, absence of muscle spasm, and a normal gait.  

2.  Beginning July 7, 2006, spondylolisthesis of the lumbar 
spine was manifested primarily by painful motion with 
limitation of forward flexion to between 45 and 65 degrees, a 
combined range of motion of 160 degrees, mild low back muscle 
spasm, and a cautious gait.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability 
evaluation greater than 10 percent disabling prior to July 7, 
2006, for service-connected spondylolisthesis of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, and 4.71a, Code 
5239 (2009).  

2.  The criteria are not met for an initial disability 
evaluation greater than 20 percent disabling on and after 
July 7, 2006, for service-connected spondylolisthesis of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, and 
4.71a, Code 5239 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.  

As discussed above, this appeal arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for spondylolisthesis of the lumbar 
spine.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the Board 
notes that no finding of inadequacy of notice was made in the 
June 2009 Joint Motion for Remand.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified VA and non-VA 
treatment records are on file.  A decision from the Social 
Security Administration has also been obtained along with 
records it considered in making its decision.  The Veteran 
has at no time referred to records that he wanted VA to 
obtain or that he felt were relevant to the claim that VA has 
not obtained on his behalf.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
Veteran VA examinations in July 2004, July 2006, and November 
2009 to evaluate his spondylolisthesis.  

As indicated, the Board remanded this issue for, among other 
things, a more recent examination, which examination was 
performed in November 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's low back since the November 2009 VA 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 
11-95.  The Board finds the above VA examination reports to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claims.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria.  Further, contrary the assertions 
made by the Veteran's attorney in a December 2009 statement, 
the examiner explicitly addressed the "DeLuca factors" and 
considered the Veteran's personal history/complaints.  There 
is also no indication that the examiner discounted favorable 
evidence.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Law and regulations

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

The Board notes that the schedular criteria for rating 
disabilities of the spine have been amended during the 
pendency of the Veteran's appeal.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent Congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3-
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the Veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.  

Effective September 26, 2003, VA revised the rating criteria 
for evaluating disorders of the spine.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  This revision included 
a renumbering of the diagnostic codes pertinent to back 
ratings.  Previously, the rating schedule did not provide 
specific criteria for evaluating spondylolisthesis.  However, 
the regulations provide that, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (2009).  Because 
the record does not indicate that the Veteran's back 
disability has produced any neurological manifestations or 
intervertebral disc syndrome, and because the demonstrated 
manifestations reflect limitation of motion, the Board finds 
that the service-connected spondylolisthesis should be rated, 
under the old criteria, on the basis of limitation of motion 
of the lumbar spine.  

Under the version that was in effect prior to September 26, 
2003, slight limitation of motion of the lumbar segment of 
the spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  Severe 
limitation of motion was required for a 40 percent 
evaluation, the maximum rating provided.  Code 5292.  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2009).  Indeed, while Diagnostic Code 5292 was less defined 
than the current criteria and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations, which are discussed 
below.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Revised Diagnostic Code 5239 now specifically provides 
criteria for evaluating spondylolisthesis or segmental 
instability.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5239 
(2009)).  Code 5239 states that it should be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Because there is no evidence that the 
Veteran has experienced any incapacitating episodes due to 
the service-connected spondylolisthesis, consideration of a 
higher rating for the disability under the Formula for Rating 
Intervertebral Disc Syndrome is not warranted.  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal lumbospinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
appropriate where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or when favorable ankylosis of the 
entire thoracolumbar spine is present.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 
2003.  

Analysis 

As alluded to above, the record does not show that the 
Veteran has reported to any examiner that he has had any 
neurological manifestations due to his service-connected low 
back disability, e.g., pain radiating in his legs, or lower 
extremity numbness or weakness.  Moreover, no examiner has 
reported any pertinent abnormal neurological clinical 
findings that are attributable to the service-connected 
disability, to include findings of intervertebral disc 
syndrome.  Therefore, consideration of a higher rating or a 
separate compensable rating on that basis is not warranted.  
In addition, the Veteran has repeatedly reported to examiners 
that he has not experienced any incapacitating episodes due 
to the disability, and no examiner has noted any such 
episodes.  Accordingly, consideration of a higher rating on 
that basis under the old or new rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293 and 5243, 
respectively) is also not warranted.  Therefore, the Board 
will limit its analysis to consideration of the reported 
manifestations, which have been essentially orthopedic in 
nature.  

Prior to July 7, 2006

Evidence of the severity of the Veteran's service-connected 
spondylolisthesis prior to July 7, 2006, consists primarily 
of the report of a VA compensation examination in July 2004, 
as well private and VA treatment reports dated from November 
1999.  VA treatment records dated from November 1999 through 
July 2006 are essentially silent for any complaints referable 
to the Veteran's lower back.  

A private physician reported in February 2002 that the 
Veteran could bend over and nearly touch his toes.  Extension 
of the spine was stiff and possible only to 10 degrees; the 
Veteran could bend laterally only 50 degrees in each 
direction and could rotate only 20 degrees in each direction.  
The examiner noted slight tenderness in the mid-lumbar area.  
In March 2002, a private chiropractor noted that the Veteran 
had no neurological deficits, just mechanical low back pain.  


The report of a VA compensation examination in July 2004 
noted the Veteran's report of minimal daily back pain, with 
flare-ups that occurred every six months and lasted up to two 
weeks.  On examination, the Veteran could flex forward his 
lumbar to 85 degrees, with minimal discomfort at that point.  
He could extend his spine to 30 degrees, and could laterally 
flex and laterally rotate his spine to 30 degrees in each 
direction without difficulty.  The examiner noted that the 
Veteran could ambulate without difficulty.  Finally, the 
examiner commented that there was no increased limitation of 
motion on repetitive motion, and no weakness, fatigue, or 
incoordination.  

As noted previously, a rating decision in February 2006 
effectuated the Board's grant of service connection for 
spondylolisthesis and assigned an initial 10 percent rating 
for the disability, effective from February 2, 1998.  In a 
March 2006 letter, the Veteran's attorney expressed 
disagreement with that rating, noting that the Veteran 
reported that he was extremely limited in thoracolumbar spine 
motion.  Reportedly, he was unable to flex his back backwards 
at all, and had difficulty moving from side to side.  The 
Veteran further reported that forward motion of his 
thoracolumbar spine was extremely limited by repetitive 
motion.  

While the Veteran is certainly competent to report his own 
symptoms, the objective clinical evidence clearly shows that, 
prior to July 2006, the manifestations of his low back 
disability were not severe.  In fact, they did not even 
produce moderate impairment.  The Veteran's statement in his 
notice of disagreement does not comport with his own 
statements to examiners prior to July 2006, and it is not 
supported by the clinical findings reported by those 
examiners.  Put another, the Board does not the assertions 
made by the Veteran (actually his attorney) in his notice of 
disagreement to be credible when compared to objective 
contemporaneous evidence.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the claimant).

The Board notes that the Veteran's claims file was not 
available for the July 2004 VA compensation examiner to 
review.  Although such unavailability would indeed hinder an 
examiner's ability to determine the progress or deterioration 
of the Veteran's disability, it would not necessarily detract 
from the validity of the examiner's assessment of the current 
status of the disability, as shown by the Veteran's current 
reported symptoms and the current objective clinical 
findings.  In this case, the clinical findings of the July 
2004 VA examiner are fully congruent with the reports of 
previous private examiners and with the contemporaneous VA 
clinical treatment records.  The record does not contain 
contemporaneous findings of any private or VA examiner that 
are significantly different from those reported by the July 
2004 VA compensation examiner, and the Veteran has not 
pointed to the existence of any such records that have not 
already been obtained.  Therefore, the Board finds that the 
report of the July 2004 VA compensation examination was 
competent and adequate for rating purposes.  

In evaluating a lumbar spine disability, VA considers 
findings related to forward flexion as most relevant in 
determining the severity of any limitation of motion.  
Although the medical evidence shows that the Veteran also had 
limitation of motion in the other axes, limitation of forward 
flexion was not more than minimal.  Also, the Veteran's 
report to the July 2004 VA examiner that his symptoms were 
primarily minimal daily back pain further supports the 
Board's finding that, prior to July 2006, his service-
connected low back disability was productive of not more than 
slight limitation of motion.  Moreover, the July 2004 
examiner's statement that there was no increased limitation 
of motion on repetitive motion, and no weakness, fatigue, or 
incoordination, also supports this finding.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 
4.45.  For slight limitation of motion of the lumbar spine, 
Code 5292 provides for assignment of a 10 percent rating.  

Thus, the Board concludes that, after February 2, 1998 (the 
effective date of service connection), but prior to July 7, 
2006, a rating greater than 10 percent was not warranted 
under the old rating criteria.  

As set forth above, the revised rating criteria require 
(1) limitation of forward flexion to 60 degrees or less, (2) 
combined range of motion limited to 120 degrees or less, or 
(3) muscle spasm or guarding severe enough to result in 
abnormal gait, for a rating greater than 10 percent.  None of 
the medical reports dated prior to the July 2006 VA 
compensation examination contains clinical findings even 
approaching the required degree of limitation of motion, and 
no examiner had reported any muscle spasm or guarding or any 
abnormal gait.  Moreover, there was no evidence of any 
increased limitation on repetitive use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  

Therefore, the Board concludes that, after February 2, 1998, 
but prior to July 7, 2006, the criteria were also not met for 
a rating greater than 10 percent under the revised rating 
criteria.  

Thus, because a 10 percent rating is currently in effect for 
spondylolisthesis prior to July 7, 2006, an initial rating 
greater than 10 percent must be denied. 

Beginning July 7, 2006

As noted above, the VA clinic records dated through October 
2009 are essentially silent for any complaints referable to 
the Veteran's lower back.  The Veteran has not submitted any 
reports of private treatment for his lumbar spine since 2002.  
Moreover, VA nurses from January 2007 through October 2008 
noted that the Veteran reported that his pain level varied 
from 0/10 to 1/10, which he indicated was no different from 
the pain he had every day; the location of the pain was not 
identified.  In October 2007, his reported pain level was 
2/10, which he indicated was different from his daily pain.  
The VA clinic records do not mention complaints or clinical 
findings regarding limitation of motion or any other 
impairment due to the service-connected spondylolisthesis.  

The report of the July 7, 2006, VA compensation examination 
noted that the Veteran's back symptoms limited his standing 
to one and a half hours and limited his ability to lift more 
than 30-40 pounds.  He indicated that he was not limited in 
his ability to walk or sit, and he denied the need for any 
assistive device.  The Veteran stated that he had flare-ups 
every one to two years, at which time he would become much 
more uncomfortable.  His complaints consisted of moderately 
decreased motion, moderate low back stiffness, mild low back 
spasm, and moderate low back pain that occurred up to six 
days per week.  The Veteran indicated that the range of 
motion of his back had further decreased since the 
examination in July 2004.  On examination, the Veteran's gait 
was described as normal.  Flexion of the thoracolumbar spine 
became painful at 45 degrees; extension was painful beginning 
at 15 degrees.  The Veteran reported that lateral flexion and 
lateral rotation were painful at 25 degrees in each 
direction.  The examiner indicated that there was no 
additional limitation of motion on repetitive use of the 
Veteran's thoracolumbar spine; he stated that he could not 
express an opinion regarding any increased limitation during 
flare-ups without resort to speculation.  

The Board observes that the Veteran's claims file was also 
not available for review at the time of the July 2006 VA 
compensation.  Again, while such unavailability would indeed 
hinder an examiner's ability to determine the progress or 
deterioration of the Veteran's disability, it would not 
necessarily detract from the validity of the examiner's 
assessment of the current status of the disability, as shown 
by the Veteran's current reported symptoms and the current 
objective clinical findings.  Here, the clinical findings of 
the July 2006 VA examiner mirror the reports of previous 
private examiners and with the contemporaneous VA clinical 
treatment records.  The record does not contain 
contemporaneous findings of any private or VA examiner that 
are significantly different from those reported by the July 
2006 VA compensation examiner.  Therefore, the Board finds 
that the report of the July 2006 VA compensation examination 
was competent and adequate for rating purposes.  
Nevertheless, the Board notes that the Veteran's claims file 
was available to the examiner when he was seen in November 
2009.  

The Veteran reported to a VA compensation examiner in 
November 2009 that he still experienced daily back pain.  He 
stated that, in the past, naproxen did not help the pain, so 
he now used no treatment, although occasional hot showers did 
help.  The Veteran described his daily low back pain as dull 
and constant, without radiation or muscle spasm.  He also 
reported that he experienced fatigue, stiffness, and 
weakness.  The Veteran denied using any assistive device, and 
he indicated that the disability posed no limitation to 
walking.  He stated that his back would "go out" about once 
every one or two years, lasting one to three days, during 
which time he could not drive.  The Veteran indicated that he 
could sit for four hours and stand for one hour.  He reported 
that he wore an abdominal binder when driving (he was a truck 
driver), which helped, but he indicated that he was having 
more and more difficulty with his truck driving duties due to 
worsening low back pains.  The Veteran did not further 
elucidate the increased difficulty and did not furnish 
documentation of any adverse impact the disability had on his 
ability to work.  

On examination, the Veteran's gait was slightly slow and 
cautious.  Forward thoracolumbar flexion was accomplished to 
65 degrees, with extension to 15 degrees.  Lateral flexion 
and lateral rotation were each possible to 25 degrees in each 
direction.  The Veteran experienced mild to moderate pain at 
the extremes of each motion.  On repetitive motion testing, 
the Veteran reported painful flexion at levels varying from 
50 degrees to 65 degrees of motion; during that testing, he 
experienced moderate pain and mild to moderate weakness and 
fatigue, but no incoordination.  The examiner indicated that, 
although he could not comment on any additional limitation 
during flare-ups without resort to speculation, he did note 
that there was mild intermittent additional loss of motion 
with repetitive use due to pain during the examination.  

First, the range of motion data reported on both the July 
2004 VA compensation examination and the November 2009 VA 
compensation examination fall squarely within the criteria 
for a 20 percent rating, under both the old and the revised 
rating criteria, even considering the increased limitation of 
motion on repetitive motion noted by the latter examiner.  
The Board finds that the reported limitation of motion was 
not more than moderate, as contemplated by the old rating 
criteria.  Although the Veteran complained of low back muscle 
spasm to both examiners, neither examiner reported the 
presence of any such muscle spasm; the November 2009 
examiner, however, did indicate that the Veteran's gait was 
slightly slow and cautious.  Significantly, no examiner has 
reported limitation of forward flexion that even approaches 
30 degrees, and there is no evidence of any ankylosis.  
Further, although the November 2009 examiner reported some 
additional limitation of motion on repetitive motion, the 
noted limitation was still well within the criteria for a 
20 percent rating.  Therefore, the Board concludes that the 
criteria are not met for an initial rating greater than 20 
percent beginning July 7, 2006.  


The Board has again taken into account the Veteran's lay 
statements regarding his symptomatology and severity of his 
back disability.  These statements were also considered by 
the VA examiners.  However, when weighed against the 
contemporaneous, objective medical evidence, the Board finds 
these statements to have diminished probative value.  In 
fact, those statements seem less credible when they are 
compared to contemporaneous medical evidence.

In his December 2009 statement, the Veteran, through his 
attorney, argued that VA had discounted evidence favorable to 
the appeal.  The Board is certainly mindful that 38 U.S.C.A. 
§ 7104 indicates that Board decisions must be based on the 
entire record, with consideration of all the evidence.  
However, in Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The United States Court of 
Appeals for the Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Here, after scouring the record, 
the Board finds no evidence that contradicts the findings of 
the July 2006 and November 2009 VA examinations.  Indeed, 
aside for referencing the Veteran's lay statements, it bears 
noting that the Veteran's attorney did not identify any 
evidence that had been overlooked. 

Accordingly, because a 20 percent rating for 
spondylolisthesis has been in effect since July 7, 2006, no 
higher rating is warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular consideration

In denying the claims for higher ratings, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis.  Ordinarily, the 
VA Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected spondylolisthesis of the lumbar spine is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's low back disability with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability were inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has ever been hospitalized for treatment of 
his back disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the low back disability in and of itself markedly 
impacted the Veteran's ability to perform his job; even the 
Veteran's own statements to examiners do not reflect marked 
interference.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  Moreover, neither the Veteran nor 
his attorney has pointed to evidence demonstrating such 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  


ORDER

An initial disability evaluation greater than 10 percent 
disabling prior to July 7, 2006, for service-connected 
spondylolisthesis of the lumbar spine is denied.  

An initial disability evaluation greater than 20 percent 
disabling on and after July 7, 2006, for service-connected 
spondylolisthesis of the lumbar spine is denied.  



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


